Title: To James Madison from Colin and James Ross, 21 October 1802
From: Ross, Colin,Ross, James
To: Madison, James


Sir
Fredericksburg 21st Oct 1802
We are favor’d with yours of the 16th. inst. and if you will ship your Richmond Tobo to our CRs. address we will advance Ten Pounds Stg. p. Hhd. either in Bills or money, perhaps if so small a sum is wanted by Government the first will answer but for exchange is above par & to make it conformable to the mode adapted by the Bank shall get one of our neighbors to endorse the bill.
Yesterday had advice of the arrival of a large shipment made last summer to London which sold well by manifest. We are now loading two Brigs one for London & the other to Liverpool so that you can have your Tobo. ship’d to either port. If you conclude to ship please send us the Notes or an order for them—and we remain very respectfully Sir Your Mo Ob Servts.
Colin & James Ross
 

   
   RC (DLC).



   
   Letter not found.



   
   The Fredericksburg firm of Colin and James Ross had advertised for consignments of tobacco or flour for shipment to Liverpool on the Eliza, offering to make advances in bills of exchange or cash (Fredericksburg Va. Herald, 12 and 26 Oct. 1802).


